Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a final action for application number 17/358,102 in response to an original application filed on 11/21/2022. Claims 1 – 18 are currently pending and have been considered below. Claims 19 and 20 have been cancelled. Claims 1 and 11 are independent claims. 

Claim Objections
Claims 2, 4, 12 and 14 are objected to because of the following informalities:  [Please replace "IF" with "WHEN"].  Appropriate correction is required.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claims because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g. In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528,163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based terminal Disclaimer may be filled out completely online using web-screens. A terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about terminal Disclaimers, refer to http://www.uspto.gov/patents/process/fjie/efs/gujdance/eTD-info-i.isp.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1 – 18 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1 -19 of Patent number 10,375,732 B2.
Although the claims are not identical, they are not patentably distinct from each other because claims 1 -19 of the Patent and claims 1 -18 of the instant application are obvious variations with minor differences. Thus, this is an obviousness-type double patenting rejection. The subject matter claimed in the instant application is disclosed in the referenced Patent, wherein the referenced Patent and the instant application are claiming common subject matter as follows:
Instant Application: 17/358,102
Patent #: 10,375,732 B2
Claim 1. A method performed in an entity for transmitting in a communications system, the method comprising: assessing a channel to be available for transmission by establishing an on-going transmission to have a received signal strength such as to allow simultaneous transmission in view of a first clear channel assessment threshold;
Claim 1. A method performed in an entity for transmitting in a communications system, the method comprising: assessing a channel to be available for transmission by establishing an on-going transmission to have a received signal strength such as to allow simultaneous transmission in view of a first clear channel assessment threshold;
establishing type of transmission of the on-going transmission;
establishing type of transmission of the on-going transmission;
and determining, based on the established type of transmission, whether to transmit or to defer transmitting.
and determining, based on the established type of transmission, whether to transmit or to defer transmitting.


Although the conflicting claims are not identical, they are not patentably distinct from each other because the steps recited in claims 1 -18 of the instant application are encompassed by steps recited in claims 1 -19 of the patent, respectively. "A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.Bd at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001). This is a non-provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Krzymien et al. US Patent Publication No. 2015/0163824 A1 in view of Wang et al. US Patent Publication No. 2017/0142753 A1.

Regarding claims 1, 10 and 11, a method performed in an entity for transmitting in a communications system, the method comprising:
assessing a channel to be available for transmission by establishing an on-going transmission to have a received signal strength such as to allow simultaneous transmission in view of a first clear channel assessment threshold, [In response to the received message, in step 114, the Receive Signal Strength Indicator (RSSI) of the received message is determined. Step 114 is performed when the distance between station 104 and AP 102 is used to determine the CCA threshold, wherein a message is transmitted from AP to a UE in an on-going transmission between AP and UE to assess a channel between AP and UE, please see figure 5, (Krzymien et al., Paragraphs 23-26)],
and determining, based on the established type of transmission, whether to transmit or to defer transmitting, [Before a transmission, a station assesses whether the channel is IDLE or BUSY. A station is allowed to transmit only if the channel is IDLE, (Krzymien et al., Paragraphs 23-26)],
Krzymien et al. fails to explicitly establishing type of transmission of the on-going transmission, 
Wang et al. the arrangement is configured to decide whether concurrent use of the shared wireless medium is allowed based on a representation of robustness of an overheard transmission on the shared wireless medium between the third communication unit and the fourth communication unit, (Wang et al., Paragraph 107),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include establishing type of transmission of the on-going transmission, (Wang et al., Paragraph 107), to increase spatial reuse by allowing more simultaneous transmissions in a carrier sensing based network, (Wang et al., Paragraph 81).

Regarding claims 2 and 12, the method of claim 1, wherein the determining comprises determining to defer transmitting if the type of transmission comprises a first type and else determining to transmit simultaneously, [A station that is sufficiently close to its serving AP may be able to tolerate a higher interference level from simultaneous transmissions. Thus, a higher throughput may be achievable despite the concurrent transmissions in the network, (Krzymien et al., Paragraph 22)].

Regarding claims 3 and 13, the method of claim 1, wherein the determining is further based on a second clear channel assessment threshold, [The method also includes detecting a power level of a channel between the station and the access point to produce a first detected power level and selecting the first CCA threshold or a second CCA threshold to produce a selected CCA threshold, (Krzymien et al., Paragraph 5)].

Regarding claims 4 and 14, the method of claim 3, wherein the establishing comprises establishing that the on-going transmission is of a first type, and wherein the determining comprises determining to transmit simultaneously if the on-going transmission has a received signal strength such as to allow simultaneous transmission in view of the second clear channel assessment threshold, [Wang et al., Figure 8, Ref # S25].

Regarding claims 5 and 15, the method of claim 2, wherein the first type of transmission comprises one or more of: a transmission addressed to two or more recipients, a transmission carrying information classified as important, a transmission comprising a request-to-send message, a transmission comprising a clear-to-send message, a multi-user multiple input multiple output transmission, an orthogonal frequency division multiple access transmission, a beacon frame, a control frame, a trigger frame preceding a first type of transmission, [Wang et al., Figures 4A and 4B].

Regarding claim 6, the method of claim 1, wherein the establishing type of transmission comprises: decoding a medium access control (MAC) header and establishing type of transmission based on information in the MAC header, [Krzymien et al., Paragraphs 27-31].

Regarding claim 7, the method of claim 1, wherein the establishing type of transmission comprises: decoding a physical layer (PHY) header and establishing type of transmission based on information in the PHY header, [Krzymien et al., Paragraphs 27-31].

Regarding claims 8 and 17, the method of claim 1, wherein the establishing type of transmission comprises decoding a trigger frame preceding a first type of transmission and establishing type of transmission based on the trigger frame, [Krzymien et al., Paragraph 24].

Regarding claims 9 and 18, the method of claim 1, wherein the assessing comprises establishing the first clear channel assessment threshold by a dynamic sensitivity threshold adjustment method, [Krzymien et al., Paragraph 27].

Regarding claim 16, the entity of claim 11, wherein the entity is further configured to establish type of transmission by performing a processing comprising one of: decoding a medium access control (MAC) header and configured to establish type of transmission based on information in the MAC header, [Krzymien et al., Paragraphs 27-31], 
or decoding a physical layer (PHY) header and establishing type of transmission based on information in the PHY header, [Krzymien et al., Paragraphs 27-31].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHUKRI TAHA/             Primary Examiner, Art Unit 2478